UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

___________________________________
                                    )
UNITED STATES OF AMERICA            )
                                    )
            v.                      )
                                    )               Criminal No. 95-0088-2 (PLF)
PERCY BARRON,                       )
                                    )
            Defendant.              )
___________________________________ )


                          MEMORANDUM OPINION AND ORDER

               Pending before the Court is defendant Percy Barron’s Motion Requesting for This

Court to Court Order the Bureau of Prisons to Transfer Him to Springfield MCFP in Springfield,

Missouri (“Def. Mot.”) [Dkt. No. 564].

               On July 22, 2020, this Court denied Mr. Barron’s motion for compassionate

release, but stated that it was inclined “to recommend to the BOP that Mr. Barron be

transferred . . . because of his underlying medical conditions which make him more susceptible

to COVID-19.” Memorandum Opinion and Order [Dkt. No. 547] at 3. Accordingly, the Court

ordered that Mr. Barron “advise the Court via supplemental filing whether Mr. Barron still

requests a recommendation for transfer and to which medical center.” Id. at 4. On

August 5, 2020, in light of Mr. Barron’s supplemental filing indicating that he wished to be

transferred to Springfield, the Court “recommended to the Bureau of Prisons that Mr. Barron be

transferred to Springfield MCFP in Springfield, Missouri.” Memorandum Opinion and Order

[Dkt. No. 551] at 2.

               Mr. Barron, through his pending motion, indicates that USP McCreary has

reviewed the recommendation of this Court, along with his current medical records, and
determined that Mr. Barron does not, at this time, meet the requirement for a medical transfer.

Def. Mot. at 3. For this reason, Mr. Barron now requests a binding order from the Court that he

be transferred to Springfield MCFP in Springfield, Missouri. Id. at 4.

               The Court, in indicating its willingness to make a recommendation for transfer,

made clear that “Section 3621(b) of Title 18 of the United States Code vests final authority to

determine a defendant’s place of incarceration with the BOP.” Memorandum Opinion and Order

[Dkt. No. 547] at 3. As such, the Court may only recommend the defendant’s placement in a

particular facility, and “any recommendation by the Court to the BOP [is] purely advisory.”

United States v. Crawford, 312 F. Supp. 3d 31, 35 (D.D.C. 2018). Accordingly, it is hereby

               ORDERED that defendant Percy Barron’s Motion Requesting for This Court to

Court Order the Bureau of Prisons to Transfer Him to Springfield MCFP in Springfield, Missouri

[Dkt. No. 564] is DENIED.




                                                        /s/
                                                      PAUL L. FRIEDMAN
                                                      United States District Judge

DATE: January 5, 2021




                                                2